Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-14 are all the claims.
2.	The preliminary amendment to the specification of 1/29/2020 is entered.

Election/Restrictions
3.	Applicant's election with traverse of Group I in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to perform a search on all of the claims together in the present application.  
This is not found persuasive because Chapter 1800 of the MPEP is silent in its disclosure of there being a proof of serious search and examination burden. Applicants allegation is not applicable to a 371 national stage entry application as here in the present case.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.
5.	Applicant’s election of species for Capto-Adhere in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	The non-elected species in the Claims are joined for examination.
7.	Claims 1 and 3-14 are all the claims under examination.


Information Disclosure Statement
8.	The IDS of 1/29/2020 has been considered and entered. The initialed and dated 1449 form is attached.
9.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objections
Specification
10.	The disclosure is objected to because of the following informalities:
a)   The use of the term, i.e., Tris, ESHMUNO HCX, Capto Adhere, Capto MMC, MEP Hypercel, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	b) The specification contains a typographical error for the phrase “Capto adhere Impress” that should be replaced with “Capto™ adhere ImpRes”. 
Appropriate correction is required.

Claim Objections
11.	Claims 1 and 3-14 are objected to because of the following informalities: 
a) The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
b) Claim 6 recites improper Markush group language which should recite the phrase “…selected from the group consisting of… and…” MPEP 2111.
c) Claim 9 recites “comprises” and should be replaced with “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1 and 3-14 recite the limitation "the resin" in elements (a), (c) and (e) of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
b) Claim 6 contains the trademark/trade names Capto-MMC and Capto-Adhere.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name Capto-MMC is used to identify/describe a highly rigid agarose base matrix comprising

    PNG
    media_image1.png
    288
    583
    media_image1.png
    Greyscale
 accordingly, the identification/description is indefinite.

 In the present case, the trademark/trade name Capto-Adhere is used to identify/describe a rigid, high-flow agarose matrix and a multimodal ligand N-benzyl-n-methyl ethanolamine, accordingly, the identification/description is indefinite.
c) Claim 7 contains the trademark/trade names CFT type I and CFT type II.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name CFT type I is used to identify/describe ceramic fluoroapatite (Ca5(PO4)3F)2 and hydroxyapatite sintered at 400ºC, and, accordingly, the identification/description is indefinite.
In the present case, the trademark/trade name CFT type II is used to identify/describe ceramic fluoroapatite (Ca5(PO4)3F)2 and hydroxyapatite sintered at 700ºC and, accordingly, the identification/description is indefinite.
d) Claims 5-7 recite the limitation "the mixed mode support" in elements (c) and (e) of Claim 1.  There is insufficient antecedent basis for this limitation in the claims.
e) Claim 7 is indefinite for depending from itself. The POSA cannot possibly interpret the meets and bounds for the intended subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim(s) 1, 4-6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al (WO 2017/218977; filed 6/16/2017).
	Generic Claim 1 is drawn to a method for purifying anti-IL-6 receptor antibodies from a sample comprising the antibodies and impurities, through the use of a three-chromatographic columns procedure comprising a first step with Protein A, a second step comprising a first mixed mode chromatography, and a third step comprising a second mixed mode chromatography.
	The claimed method is prima facie obvious over Giese.
	As regards generic Claim 1 is
1. (Original) A method of purifying an anti-IL-6 receptor antibody from a sample containing said antibody and impurities, wherein the method comprises the following steps: 

(a) contacting the sample containing the antibody and the impurities with a protein A chromatography material under conditions such that the antibody binds to the resin and at least a portion of the impurities does not bind to the resin; 

(b) eluting the antibody from the Protein A chromatography material, in order to obtain an eluate; 

(c) loading the eluate of step (b) onto a first mixed mode chromatography material under conditions such that the antibody does not bind to the resin and at least a portion of the remaining impurities binds to the resin; 

(d) recovering the flowthrough containing the antibody under conditions such that said recovered flowthrough contains a lower level of impurities than the eluate of step (b), 

(e) loading the recovered flowthrough containing the antibody of step (d) onto a second mixed mode chromatography material under conditions such that the antibody does not bind to the resin and at least a portion of the remaining impurities binds to the resin; and 

(f) recovering the flowthrough containing the antibody under conditions such that said recovered flowthrough contains a lower level of impurities than the recovered flowthrough of step (d).

Giese teaches and claims 
1. A method for purifying a multispecific antibody from a composition comprising the multispecific antibody and an impurity, wherein the multispecific antibody comprises multiple arms, each arm comprising a VH/VL unit, the method comprising the sequential steps of:
a) subjecting the composition to a capture chromatography to produce a capture chromatography eluate;
b) subjecting the capture chromatography eluate to first mixed mode chromatography to generate a first mixed mode eluate; and
c) subjecting the first mixed mode eluate to a second mixed mode chromatography to generate a second mixed mode eluate; and
d) collecting a fraction comprising the multispecific antibody,
wherein the method reduces the amount of a product-specific impurity from the composition.
	Giese teaches at [0395] “a multispecific antibody purified according to a method described herein is capable of binding one,… cytokine receptors…IL6R…”
	Giese teaches a capture chromatography at [0010] “In some embodiments according to (or as applied to) any of the embodiments above, the capture chromatography is affinity chromatography. In some embodiments according to (or as applied to) any of the embodiments above, the affinity chromatography is protein L chromatography, protein A chromatography, protein G chromatography, protein A and protein G chromatography. In some embodiments according to (or as applied to) any of the embodiments above, the affinity chromatography is protein A chromatography. In some embodiments according to (or as applied to) any of the embodiments above, the capture chromatography is carried out in bind and elute mode.”
	Giese teaches a first mixed mode chromatography is flowthrough mode at [0012] “In some embodiments according to (or as applied to) any of the embodiments above, the first mixed mode chromatography is carried out in bind and elute mode or in flow-through mode. In some embodiments according to (or as applied to) any of the embodiments in which the first mixed mode chromatography is carried out in bind and elute mode, the elution is a gradient elution.”
	Giese teaches a second mixed mode chromatography is flowthrough at [0013] “In some embodiments according to (or as applied to) any of the embodiments above, the second mixed mode chromatography is carried out in bind and elute mode or in flow-through mode. In some embodiments according to (or as applied to) any of the embodiments in which the second mixed mode chromatography is carried out in bind and elute mode, the elution is a gradient elution.”
	Giese teaches monospecific antibodies at [0259]  “Such linear antibody fragments may be monospecific or bispecific.”
	Giese teaches and claims instant claim 1.

	As regards Claim 4 “…the antibody has been produced in recombinant mammalian cells.”
Giese teaches and claims the expression of the antibody from mammalian cells:
67. The method of embodiment 66, wherein the eukaryotic cell is a yeast cell, an insect cell, or a mammalian cell.
68. The method of embodiment 66 or embodiment 67, wherein the eukaryotic cell is a CHO cell.

As regards Claim 5-6 “…wherein the mixed mode supports of step (c) or (e) present a combination of two or more of the following functionalities: cation exchange, anion exchange, hydrophobic interaction, hydrophilic interaction, hydrogen bonding, pi-pi bonding and metal affinity.
“…wherein the mixed mode support of step (c) is selected from the group consisting of Capto-MMC or Capto-Adhere and the mixed mode support of step (e) is selected from the group consisting of hydroxyfluorapatite-based ligand or fluorapatite-based ligand.

Giese teaches and claims mixed mode supports at [0140] In certain embodiments, the eluate from the affinity chromatography step is subsequently applied to a first mixed mode chromatography. In certain embodiments, the first mixed mode material comprises functional groups capable of one of more of the following functionalities: anionic exchange, cationic exchange, hydrogen bonding, pi-pi bond interactions, hydrophilic interactions, thiophilic interactions, and hydrophobic interactions. In certain embodiments, the first mixed mode material comprises functional groups capable of anionic exchange and hydrophobic interactions. In certain embodiments, the first mixed mode material comprises functional groups capable of cationic exchange and hydrophobic interactions. In certain embodiments, the first mixed mode material contains N-benzyl- N-methyl ethanol amine, 4-mercapto-ethyl-pyridine, 2-benzamido-4-mercaptobutanoic acid, hexylamine, or phenylpropylamine, or cross-linked polyallylamine. Examples of the mixed mode materials include Capto™ Adhere resin, Capto™ MMC resin, MEP HyperCel™ resin, HEA HyperCel™ resin, PPA HyperCel™ resin, Eshmuno® HCX, Capto™ Adhere ImpRes, Capto™MMC Impres, Nuvia™cPrime™ membrane. In some embodiments, the first mixed mode material is Capto™ Adhere resin. In certain embodiments the first mixed mode material is Capto™ Adhere resin. In certain embodiments, the first mixed mode material is Capto™ MMC. In certain embodiments, the first mixed mode chromatography does not include ceramic hydroxyapatite chromarography. In certain embodiments, the first mixed mode chromatography is performed in "bind and elute" mode. In some embodiments, the elution is a step elution. In certain embodiments, the elution is gradient elution. In certain embodiments, the first mixed mode chromatography is performed in "flow through" mode. In certain embodiments of the above, the first mixed mode material is in a column. In certain embodiments of the above, the first mixed mode material is in a membrane.

As regards Claim 8 “wherein the sample, containing the anti-IL-6 receptor antibody, to be contacting with the Protein A chromatography material in step a) is in an aqueous solution.”
	Giese teaches using an aqueous sample for use in a MabSelect affinity column which as evidenced by Cytiva is Protein A ligand. 

(see www.cytivalifesciences.com/en/us/shop/chromatography/prepacked-columns/affinity-antibody/hitrap-mabselect-sure-p-05659?s_kwcid=AL!14612!3!631198391463!b!!g!! cytiva%20 mabselect&extcmp=cy22498-se-paid-hitrap-mabselect-sure&adgrp=&gclid= EAIaIQobChMI8aWDiO35-wIVjLLICh0N3QquEAAYASAAEgKRavD_BwE) 

	[0476] Harvested cell culture fluid (HCCF) from a CHO expression culture was processed by MabSelect SuRe affinity chromatography in bind-elute mode. After loading of the HCCF onto the column to a maximum load density of 38 g.sub.mAt/lresin, the column was washed with 25 mM Tris, 25 mM NaCl, pH 7.2 for 5 column volumes. Then, an additional wash with 0.7 M Tris/HCl, pH 7.2 for five column volumes was performed. The third wash step was conducted using highly purified water or 10 mM Tris/HCl pH 7.5. The column-bound antibody was eluted using 50 mM Acetate, pH 3.4. The elution pool was collected based on OD.sub.2so from 500 to 250 mAU (path length 1cm), over a maximum of three column volumes.

	As regards Claims 9 and 13 “…wherein the protein A chromatography material is equilibrated, before step (a), with an aqueous buffered solution comprises sodium phosphate at a concentration between 20 and 30 mM, a salt at a concentration between 100 and 200 mM and has a pH in the range of 6.5 to about 7.5.”

	“…wherein the salt is sodium chloride.”
Giese teaches using equilibrations buffers comprising sodium phosphate and a salt such as sodium chloride at [0153] “In certain embodiments of any of the methods described herein, the methods comprise using a buffer. Various buffers can be employed during the purification of the multispecific antibody depending, for example, on the desired pH of the buffer, the desired conductivity of the buffer, the characteristics of the multispecific antibody that is being purified, and the purification method. The buffer can be a loading buffer, an equilibration buffer, or a wash buffer. In certain embodiments, one or more of the loading buffer, the equilibration buffer, and/or the wash buffer are the same. In certain embodiments, the loading buffer, the equilibration buffer, and/or the wash buffer are different. In certain embodiments of any of the methods described herein, the buffer comprises a salt. In certain embodiments, the buffer comprises sodium chloride, sodium acetate, Tris HC1, Tris acetate, sodium phosphate, potassium phosphate, MES, CHES, MOPS, BisTris, arginine, arginine HC1, or a mixture thereof. In certain embodiments, the buffer is a sodium chloride buffer. In some embodiments, the buffer is a sodium acetate buffer. In certain embodiments, the buffer is Tris, arginine, phosphate, MES, CHES, or MOPS buffer.
Giese teaches Protein A column buffer solutions at [0015] In some embodiments according to (or as applied to) any of the embodiments above, the protein A chromatography comprises protein A linked to agarose. In some embodiments according to (or as applied to) any of the embodiments above, the protein A chromatography is a MAbSelect™, MAbSelect™ SuRe and MAbSelect™ SuRe LX, Prosep-VA, Prosep-VA Ultra Plus, Protein A sepharose fast flow, or Toyopearl Protein A chromatography. In some embodiments according to (or as applied to) any of the embodiments above, the protein A chromatography uses one or more of a protein A equilibration buffer, a protein A loading buffer or a protein A wash buffer wherein the equilibration buffer, a loading buffer, and/or wash buffer is between about pH 7 and about pH 8. In someembodiments according to (or as applied to) any of the embodiments above, the protein A equilibration buffer is about pH 7.7. In some embodiments according to (or as applied to) any of the embodiments above, the protein A equilibration buffer comprises about 25 mM Tris and about 25 mM NaCl. In some embodiments according to (or as applied to) any of the embodiments above, the protein Achromatography is washed with equilibration buffer following load.” 

As regards Claim 10 “…wherein the elution of step (b) is performed with an elution buffer comprising acetic acid at a concentration between 40 and 70 mM and at a pH in the range of 3.0 to about 3.5.”
Giese teaches and claims elution buffers for Protein A at [0015] “….In some embodiments according to (or as applied to) any of the embodiments above, the multispecific antibody is eluted from the protein A by applying a protein A elution buffer with low pH to the protein A chromatography. In some embodiments according to (or as applied to) any of the embodiments above, the protein A elution buffer comprises about 150 mM acetic acid, about pH 2.9. In some embodiments according to (or as applied to) any of the embodiments above, the multispecific antibody is eluted from the protein A chromatography by pH gradient. See claims 29-30.

As regards Claim 11 “wherein prior to loading the eluate of step (b) onto the first mixed mode chromatography material of step (c), the first mixed mode chromatography material is equilibrated with an aqueous buffered solution comprising sodium phosphate at a concentration between 30 and 50 mM, a salt at a concentration between 80 and 120 mM and a pH in the range of 7.5 to about 8.5.”

	Giese teaches and claims equilibration buffers for first mixed mode columns as comprising salt, chloride or phosphate “In some embodiments, the loading buffer, the equilibration buffer, and/or the wash buffer (such as a loading buffer, an equilibration buffer, and/or a wash buffer used for the capture chromatography, the first mixed mode chromatography, the second mixed mode chromatography, and/or any additional chromatography, such as anion exchange chromatography, cation exchange chromatography, HIC chromatography, size exclusion chromatography, an additional mixed mode chromatography, etc.) are different. In some embodiments of any of the methods described herein, the buffer comprises a salt. The loading buffer (such as a loading buffer, an equilibration buffer, and/or a wash buffer used for the capture chromatography, the first mixed mode chromatography, the second mixed mode chromatography, and/or any additional chromatography, such as anion exchange chromatography, cation exchange chromatography, HIC chromatography, size exclusion chromatography, an additional mixed mode chromatography, etc.) may comprise sodium chloride, sodium acetate, Tris, arginine, phosphate, MOPS, MES, CHES, BisTris, ammonium sulfate, sodium sulfate, citrate, succinate, or mixtures thereof. In certain embodiments, the buffer is a sodium chloride buffer. In some embodiments, the buffer is a sodium acetate buffer. In certain embodiments, the buffer is Tris, arginine, phosphate, MES, CHES, or MOPS buffer. In some embodiments, the buffer comprises Tris. In some embodiments, the buffer comprises arginine.”

37. The method of any one of embodiments 1-36 wherein the first mixed mode chromatography uses one or more of a mixed mode pre-equilibration buffer, a mixed mode equilibration buffer, a mixed mode loading buffer, or a mixed mode wash buffer, and wherein the mixed mode pre-equilibration buffer, the mixed mode equilibration buffer, the mixed mode loading buffer and/or the mixed mode wash buffer is between about pH 6 and about pH 7.

	AS regards Claim 12 “wherein prior to loading the recovered flowthrough of step (d) onto the second mixed mode chromatography material of step (e), the second mixed mode chromatography material is equilibrated with an aqueous buffered solution comprising sodium phosphate at a concentration between 1 and 10 mM, optionally a salt at a concentration between 130 and 200 mM and a pH in the range of 7.0 to about 8.0.”
	Giese teaches equilibration buffers for second mixed mode at [0165] The buffer can be a loading buffer, an equilibration buffer, an elution buffer or a wash buffer. In some embodiments, one or more of the loading buffer, the equilibration buffer, the elution buffer and/or the wash buffer (such as a loading buffer, an equilibration buffer, and/or a wash buffer used for the capture chromatography, the first mixed mode chromatography, the second mixed mode chromatography, and/or any additional chromatography, such as anion exchange chromatography, cation exchange chromatography, HIC chromatography, size exclusion chromatography, an additional mixed mode chromatography, etc.) are the same. In some embodiments, the loading buffer, the equilibration buffer, and/or the wash buffer (such as a loading buffer, an equilibration buffer, and/or a wash buffer used for the capture chromatography, the first mixed mode chromatography, the second mixed mode chromatography, and/or any additional chromatography, such as anion exchange chromatography, cation exchange chromatography, HIC chromatography, size exclusion chromatography, an additional mixed mode chromatography, etc.) are different. In some embodiments of any of the methods described herein, the buffer comprises a salt. The loading buffer (such as a loading buffer, an equilibration buffer, and/or a wash buffer used for the capture chromatography, the first mixed mode chromatography, the second mixed mode chromatography, and/or any additional chromatography, such as anion exchange chromatography, cation exchange chromatography, HIC chromatography, size exclusion chromatography, an additional mixed mode chromatography, etc.) may comprise sodium chloride, sodium acetate, Tris, arginine, phosphate, MOPS, MES, CHES, BisTris, ammonium sulfate, sodium sulfate, citrate, succinate, or mixtures thereof. In certain embodiments, the buffer is a sodium chloride buffer. In some embodiments, the buffer is a sodium acetate buffer. In certain embodiments, the buffer is Tris, arginine, phosphate, MES, CHES, or MOPS buffer. In some embodiments, the buffer comprises Tris. In some embodiments, the buffer comprises arginine.

	As regards Claim 14 
14. (Original) The method of claim 1, wherein the impurities are selected from at least one of the group consisting of aggregates of the anti-IL-6 receptor antibody or fragments of said antibody or mixtures thereof, one or more of host cell proteins, endotoxins, viruses, nucleic acid molecules, lipids, polysaccharides, and any combinations thereof.

	Giese teaches and claims “72. The method of any one of embodiments 1-71 wherein the method reduces the amount of any one of host cell protein (HCP), leached protein A, nucleic acid, cell culture media components, or viral impurities in the composition.”
	The POSA would have more than sufficient motivation along with a reasonable expectation of success to have practiced the instant claimed invention where Giese specifically teaches “the use of at least two mixed mode (also referred to herein as multi-modal or multimodal) chromatography steps after an initial capture chromatography step results in greater removal of product-specific impurities and an improved process for purifying multispecific antibodies” [0008] where monospecific antibodies are inclusive as against IL-6 R.


14.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al (WO 2017/218977; filed 6/16/2017) as applied to claim 1 above, and further in view of Van Schravendijk et al (WO 2014161940; filed 4/3/2014).
	The interpretation of method Claim 1 is discussed above. Claim 3 depends from Claim 1 and is drawn to the anti-IL-6 R antibody, tocilizumab.
	The claims are prima facie obvious over Giese in view of Van Schravendijk.
	AS regards Claim 3, Van Schravendijk teaches the mixed mode chromatography method for purifying the anti-IL-6 R antibody, tocilizumab. 
“Processes for purifying antibodies are generally based on affinity chromatography for capture, typically Protein A affinity chromatography. Protein A affinity chromatography refers to the separation or purification of substances and/or particles using protein A, where the protein A is generally immobilized on a solid phase. The Protein A affinity chromatography process is typically followed by ion exchange and/or hydrophobic interactions and/or mixed mode chromatography steps. Such processes generally also include at least two virus reduction steps, typically reduction by low pH in elution from the affinity step and implementation of a virus filter in a suitable position of the process. Impurities removed during antibody purification processes include half antibodies, antibody fragments, dimers, and aggregates, DNA, virus, HCP (host cell proteins), Protein A leakage, endotoxin and other relevant impurities. In an embodiment of the present invention the protein is selected from an enzyme, a hormone or an antibody. Suitable examples of a protein include any protein that contain one or more N-terminal glutamine and/or glutamic acid residue, including bacteriorhodopsin, fibrinogen, collagen, kinines, Neurotensin, Gastrin, Apelin and Orexin A an antibody or antibody fragments. Examples of antibodies include, without limitation,… and Tocilizumab.”
The POSA would have more than sufficient motivation along with a reasonable expectation of success to have practiced the instant claimed invention where Giese specifically teaches “the use of at least two mixed mode (also referred to herein as multi-modal or multimodal) chromatography steps after an initial capture chromatography step results in greater removal of product-specific impurities and an improved process for purifying multispecific antibodies” [0008]. The antibodies purified by the method of Giese are contemplated and taught to be those specifically including anti-IL-6 R antibodies. Where Van Schravendijk teaches the mixed mode chromatography method for purifying the anti-IL-6 R antibody, tocilizumab, the two references are complimentary in their combined teaching and appreciation of the 3-step mixed mode chromatography method for purification of tocilizumab, an art-recognized anti-IL6 R antibody.

15.	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al (WO 2017/218977; filed 6/16/2017) as applied to claim 1 above, and further in view of Kobayashi Shintaro (JP 2013234154; published 11/21/2013).
	The interpretation of method Claim 1 is discussed above. Claim 6 depends from Claim 1 and is drawn to the ceramic fluorapatite resin specifically a CFT Type II in the procedure for purifying an anti-IL6 Receptor antibody.
	The claims are prima facie obvious over Giese in view of Shintaro.
	Shintaro teaches when using such an antibody and recombinant fusion protein for a pharmacological use, it is necessary to remove the contaminant contained with an antibody and a recombinant fusion protein with high precision. 
	“The purification method of the present embodiment includes an affinity step in which at least a part of contaminants is removed from the sample solution by subjecting the sample solution to affinity chromatography, and an anion exchange chromatography on the sample solution that has been subjected to the affinity step. An anion exchange process that removes at least a part of the contaminants from the sample liquid that has been subjected to the affinity process, and a sample liquid that has been subjected to the anion exchange process are subjected to fluorapatite chromatography. And a fluorapatite process for purifying the purified protein from the sample solution subjected to the anion exchange process.” 
“Examples of the antibody, antibody / cytotoxin conjugate, or antibody / luminophore conjugate include those that recognize any one or a combination of the above proteins and / or the following antigens…IL-6 receptor”
Shintaro teaches: 
“As the adsorbent provided in the adsorbing device, in the same manner as in the above examples, except that ceramic hydroxyapatite Type II, 40 μm (Bio-rad Laboratories, Inc.) was used instead of ceramic fluoroapatite, The monoclonal antibody was purified by performing the steps of -5.
 For each of the effluents obtained in Examples and Comparative Examples as described above, the monomer (monomer) and the aggregates contained in the effluent are separated from each other by a size exclusion chromatography (SEC) analyzer (Bio-rad Laboratories). , Inc.), and the content of the monomer contained in the effluent (that is, the total amount of monomer / antibody (monomer + aggregate)) Asked.
As a result, the monomer content contained in the effluent obtained in the example was 90%, whereas the monomer content contained in the effluent obtained in the comparative example was 90%. Was 80%.
From the above, when ceramic fluoroapatite is used as the adsorbent provided in the adsorption device, compared with the case where ceramic hydroxyapatite is used, contamination of aggregates can be prevented and the monoclonal antibody (single It has been found that the polymer can be purified.”
Shintaro appreciates mixed mode chromatography procedures comprising the step of a ceramic fluoroapatite resin for purifying proteins inclusive of IL-6R antibodies.
The POSA would have more than sufficient motivation along with a reasonable expectation of success to have practiced the instant claimed invention where Giese specifically teaches “the use of at least two mixed mode (also referred to herein as multi-modal or multimodal) chromatography steps after an initial capture chromatography step results in greater removal of product-specific impurities and an improved process for purifying multispecific antibodies” [0008] where monospecific antibodies are inclusive as against IL-6 R and Shintaro teaches using a ceramic fluoroapatite resin to further remove impurities from a protein sample such as an anti-IL6 R, to render the antibody more pure for immunotherapy.

16.	Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., (WO 2017022651; filed 7/29/2016).
	The interpretation of the claims is discussed at length herein throughout the Office Action.
	The method invention is prima facie obvious over Ito.
	Ito teaches and appreciates step-wise removal of impurities from an antibody preparation from a mammalian cell to the extent the antibody is and anti-IL-6R of such clone as tocilizumab. Ito teaches Protein A, Capto-MMC and CFT II step-wise removal of impurities. Ito teaches the tocilizumab as an exemplary antibody of choice. Ito teaches elution and wash compositions in the working examples with acetate, sodium phosphate, salt or sodium chloride in concentrations and pH ranges accorind to the claims. See method claims of Ito.
	The POSA would have been motivated to have constructed and been assured of success in reproducing the method steps of Ito for the purification of tolcilizumab from a biological sample because Ito explicitly states “in order to modify antibody molecule physical properties (specifically isoelectric point (pI) modification, Fc receptor affinity modification, etc.) for the purpose of improving blood retention and pharmacokinetics,”

17.	Examiner’s Comments: The IPER of 1/29/2020 rendering the opinion for the obviousness of the claimed method invention in view WO 2015/070068 (IDS 1/29/2020) and WO 2009/126603 (IDS 1/29/2020) and further in view of Van Schravendijk et al (WO 2014161940; filed 4/3/2014) is adopted and herein incorporated by reference.

Conclusion
18.	No claims are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643